Title: To Thomas Jefferson from Samuel Smith, 18 July 1801
From: Smith, Samuel
To: Jefferson, Thomas


               
                  Sir
                  Baltimore 18. July 1801
               
               I have been in such excessive Pain for a few Days from something like the Rheumatism in my Jaws, that I have not been able to attend to your Letter of 11 Inst.
               The Treaty with France was signed on the 4th. Octobr.; the Berceau was taken on the 12th. same Month, and arrived at Boston, in November, subsequent to well authenticated accounts being received that a Treaty was effected; but previous to its official arrival. The Letters of the Navy Department will shew the orders given, the Truth is she was dismantled & sold—the United States became the Purchaser of the Ship—The Ballast, Provisions &c. &c. were (I believe) bought by Individuals. On my taking the Direction of the Navy Department, I was informed by Mr. Stoddart that he had directed the Berceau to be fitted & delivered over to the French in a handsome Manner, that as the Treaty had directed the Delivery of that Ship, It would be unworthy a Nation so respectable to cavil for Trifles—that she ought to be prepared in such a Manner as would do us honour. Without much thought on the Subject, I said that I presumed it would be right to deliver her in the same Situation in which she was when taken—he answered, that such was his Intention & such would have been his Conduct had he remained in Office. I understood this to be his own Determination and of his own accord. A Letter from Mr. Higgensons Navy agent (on my recollection) arrived, requiring more explicit Direction as to the Berceaus Equipment—which Induced me to give the Orders to Mr. Brown, of April, & which orders I considered merely more fully explaning those previously given by Mr. Stoddart. In every Respect the Orders were proper & right. The Articles taken out of the Berceau were as much a part of the public Ship of War as the [Hull.] It so happened that a suit of sails (made for the Merrimack) & not sold with her suited the Berceau—they would have sold for a Trifle, for half their Value, they would have suited no other Ship, the Purchaser of the Merrymack refused to buy them. There was no positive fund for carrying into Execution the French Treaty. The late Secretary was not in the habit of considering specific appropriations, nor is it easy in the Navy Department—I meant the Expences of the Berceau to be advanced by the contingent funds until Congress should by Law appropriate the proper fund to replace the advance—It was your duty to carry the Treaty into effect the French were delivering up our Merchant Vessels at all their Ports. I am certain the whole conduct respecting the Berceau will be approved. It was wise & Politic & may serve to avoid Discussion on the Insurgente a liberal Conduct on such occasions [is] often more useful than a long argument
               I am Sir/ with great Respect your sincere Friend & obt. Servt.
               
                  
                     S. Smith
                  
               
            